Citation Nr: 1427032	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  03-26 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to April 1985 and from October 1990 to May 1991. 

The Board denied the appeal in July 2012.  Thereafter, the Veteran appealed that denial to the Veterans Claims Court.  In June 2013, the Court Clerk granted a Joint Motion for Remand (JMR) which vacated the Board's July 2012 denial and returned this issue to VA for further consideration.


FINDING OF FACT

Hypertension is related to service-connected post-traumatic stress disorder (PTSD).


CONCLUSION OF LAW

Hypertension is due to or the result of a service-connected disability. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran underwent a VA examination in January 2008; however, the opinion did not address whether hypertension was related to a service-connected disability.  Subsequent medical opinions were obtained in January 2009 and August 2011.  Pursuant to the Court Clerk's August 2010 and June 2013 JMRs, these medical opinions were found to be inconclusive.  

Specifically, the Court Clerk found that the January 2009 and August 2011 medical opinions were inadequate to the extent that the examiner's causation opinion did not adequately explain his rationale for concluding the Veteran's hypertension was essential (idiopathic or relating to unknown causes) in nature.  The Court Clerk also found that the August 2011 medical opinion was inadequate for failing to provide a sufficient rationale and the examiner's use of the word "thinks" in the opinion.  Accordingly, the previous January 2008, January 2009, and August 2011 medical opinions were found to be of little probative value.

In a March 2014 VA examination (pursuant to the most recent February 2014 Board remand), the examiner reviewed the claims file and specifically addressed all previous medical opinions of record.  After reviewing the conflicting medical evidence, the examiner opined that the Veteran's hypertension was at least as likely as not proximately due to or a result of his service-connected PTSD.  

The examiner cited to specific medical literature and explained that the Veteran's PTSD stressors occurred in the timeframe of his deployment to Iraq from 1990 to 1991, preceding his development of hypertension.  The examiner stated that the medical literature supported hypertension as being secondary to PTSD.   See 
Posttraumatic stress disorder and hypertension in Australian veterans of the 1991 Gulf War-Abouzeid M - J Psychosom Res - 01-JAN-2012; 72(1): 33-8 (results of the study showed that hypertension was over seven times more likely amongst veterans with PTSD alone than those with no mental illness in the past 12 months).  

The Board finds the March 2014 medical opinion to be highly probative.  The examiner reviewed the claims file, discussed the conflicting medical evidence of record, and provided an opinion based on sound reasoning supported by medical literature.  As such, the preponderance of the evidence weighs in favor of the claim and service connection for hypertension is granted.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The claim of service connection for hypertension has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision, no prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

Service connection for hypertension is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


